Citation Nr: 1723058	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a lumbar spine disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


REPRESENTATION

Robin Hood, Attorney




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957 and October 1958 to October 1959. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability. 

In March 2017, the Veteran and his son testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. In an April 1979 Board decision, the Board denied service connection for a lumbar spine disability; the Veteran did not appeal.

2. Additional evidence has been received since the April 1979 Board decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for a lumbar spine disability.

3. Resolving all doubt in favor of the Veteran, his lumbar spine disability, diagnosed to include arthritis, has existed continuously since separation from service.


CONCLUSIONS OF LAW

1. The April 1979 Board decision that denied service connection for a lumbar spine disability is final and binding based on the evidence then of record.  38 U.S.C.A.     § 7104 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.160 (d), 20.302 (2016).

2. The criteria are met for reopening the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.156, 3.159 (2016).

3. The requirements for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The April 1979 Board decision denied service connection for a lumbar spine disability.  Since that time, relevant additional evidence indicates that the Veteran was diagnosed with arthritis on VA examination in June 2014.  Such is significant, considering new regulations allowing a grant of service connection for chronic conditions that existed continuously from the time of service to the present, as discussed below.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156 (a).  The claim is reopened.

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's lumbar spine disability has been diagnosed to include arthritis on VA examination in June 2014, a chronic disease listed under 38 C.F.R. § 3.309 (a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.          § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

No party argues that the Veteran injured his back during his first period of service, or in the brief period between separation from his first period of service in June 1957 and his entry into his second period of service in October 1958.  In a number of statements, including during his March 2017 Board hearing, the Veteran asserted that he worked as a bartender at a resort during the time between his periods of service, without heavy lifting.  His October 1958 service enlistment examination is silent for any complaint of diagnosis of a back disability. 

The Veteran's service treatment records include numerous instances of recorded back pain during his second period of active service.  In March 1959, he reported back pain and was diagnosed with was pyelonephritis and hydroureter, and he was also diagnosed with psychogenic musculo-skeletal reaction, acute, moderate, manifested by backache.  

The record contains ample evidence of the Veteran's continued back pain since separation from service.  He filed his first claim of entitlement to service connection for a back disability in October 1959, upon separation.  During his Decision Review Officer (DRO) and Board hearings in a prior appellate period, in 1977 and 1978, respectively, the Veteran described continued back pain.  In the current appellate period, specifically, in 2014, the Veteran submitted a number of statements, at least one of which was from a fellow service member, who knew the Veteran as a very healthy man prior to his second period of active service and knew him as a man with continued back pain after his return home from such.

During a VA examination in June 2014, the Veteran was diagnosed with degenerative arthritis, by X-ray evidence, and degenerative disc disease of the lumbar spine.  The examiner also included the in-service diagnosis of psychogenic musculo-skeletal reaction, manifested by back pain.  The examiner attributed such lumbar spine disability to age, as the Veteran worked in physically demanding settings post-service and his clinical findings were not found during a 1977 VA examination.  The examiner did not consider the Veteran's lay statements of continued back pain since service.  The opinion is thus of no probative value in the present appeal.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

The Veteran is competent to report that he experienced back pain during and since separation from his second period of service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a)(2).  No VA examiner has considered the Veteran's competent and credible report of continuous back pain since service. Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of a current lumbar spine disability, diagnosed to include arthritis by studies, and evidence of in-service back pain that his continued to the present.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a lumbar spine disability, diagnosed to include arthritis, is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disability is reopened.

Service connection for a lumbar spine disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


